DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 03/16/2022, claims 1, 7, 8.  And 9 were amended, claims 12, 13, 15-17, 20, 22, 23, 27-29, and 31-34 were cancelled, and claim 35 was newly introduced. Accordingly claims 1-11, 14, 18, 19, 21, 24-26, 30, and 35 are currently pending in the application.
Allowable Subject Matter
Claims 1-11, 14, 18, 19, 21, 24-26, 30, and 35 are allowed over prior art of record.
Most relevant prior art of record is Canceri et al. (US 20170330237 A1) hereinafter Canceri.
Regarding claim 30, Canceri teaches  A method of operating first and second nodes that are in a system of nodes (“FIG. 5 illustrates a display system network of three such display devices each interconnected via WiFi,” in ¶[0094]), the method comprising: processing first data from a first plurality of sensors of the first node (“Associated with the display device is one or more sensor” in ¶[0092]), Canceri does not specifically disclose wherein the first plurality of sensors comprises a device-temperature sensor that detects a temperature of one or more components of the first node; uploading the processed first data from the first node via the Internet, wherein uploading the processed first data comprises: uploading a daily report of temperature conditions that are detected by the device- temperature sensor; or uploading the processed first data in response to detecting, by the device- temperature sensor, that the temperature of the one or more components of the first node meets or exceeds a threshold temperature; processing second data from a second plurality of sensors of the second node; and uploading the processed second data from the second node via the Internet, wherein the first node is attached to a first utility pole, a first light pole, a first digital banner, a first kiosk, or a 
The following is the reason for allowance of claim 30:
Canceri alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein the first plurality of sensors comprises a device-temperature sensor that detects a temperature of one or more components of the first node; uploading the processed first data from the first node via the Internet, wherein uploading the processed first data comprises: uploading a daily report of temperature conditions that are detected by the device- temperature sensor; or uploading the processed first data in response to detecting, by the device- temperature sensor, that the temperature of the one or more components of the first node meets or exceeds a threshold temperature; processing second data from a second plurality of sensors of the second node; and uploading the processed second data from the second node via the Internet, wherein the first node is attached to a first utility pole, a first light pole, a first digital banner, a first kiosk, or a first mass-transit vehicle, and wherein the second node is attached to a second utility pole, a second light pole, a second digital banner, a second kiosk, or a second mass-transit vehicle,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claim 1, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 30 (see reasons for allowance of claim 30 above).
Regarding claim 9, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 30 (see reasons for allowance of claim 30 above).

Regarding claims 10, 11, 14, 18, 19, 21, 24-26, claims are allowed for their dependency on allowed claim 9.
Regarding claim 35, claim is allowed for its dependency on allowed claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654